district court with instructions to enter an order awarding attorney fees in
                the underlying district court action in appellant's favor as well as any
                attorney fees and costs incurred in this appeal. NRAP 31(d); State of
                Rhode Island v. Prins, 96 Nev. 565, 566, 613 P.2d 408, 409 (1980)
                (explaining that this court may treat a respondent's failure to file an
                answering brief as a confession of error).
                            Additionally, the $500 sanction imposed by our March 1, 2013,
                order remains in effect. Ms. Hillewaert shall have 11 days from the date
                of this order to pay the sanction and provide this court with proof of such
                payment. Failure to comply with this order will result in further
                sanctions, including Ms. Hillewaert's referral to the State Bar of Nevada.
                            It is so ORDERED.




                                                                                         , J.
                                                             Hardesty




                                                             Parraguirre


                                                               012A
                                                             Cherry


                cc:   Fourth Judicial District Court, Dept. 1
                      Carolyn Worrell, Settlement Judge
                      Goicoechea, Di Grazia, Coyle & Stanton, Ltd.
                      Hillewaert Law Firm
                      Supreme Court Law Library
                      Elko County Clerk

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A